TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

FILED

October 16, 2017

AT MEMPHIS Noes,
COMPENSATION
FREDERICK MITCHELL, ) Docket No. 2015-08-0466 CLAIMS
Employee, ) Time 9:25 A.M.
v. ) State File No. 87011-2014
)
MEMPHIS LIGHT, GAS & WATER, ) Judge Amber E. Luttrell
Employer. )

 

COMPENSATION HEARING ORDER

 

This matter came before the Court on September 20, 2017, for a Compensation
Hearing. The parties stipulated Mr. Mitchell sustained a compensable back injury on
October 29, 2014, and presented competing impairment opinions from Dr. Riley Jones,
the authorized treating physician, and Dr. Samuel Chung, Mr. Mitchell’s evaluating
physician. The legal issue before the Court is whether Mr. Mitchell successfully rebutted
the presumption of correctness afforded Dr. Jones’ impairment opinion by a
preponderance of the evidence. For the reasons set forth below, the Court holds Mr.
Mitchell failed to do, thus Mr. Mitchell is not entitled to the requested permanent partial
disability benefits.

History of Claim

Mr. Mitchell works for Memphis Light, Gas & Water (MLGW) as a foreman,
which involves processing paperwork and assisting his lead person with setting up and
executing jobs correctly. On October 29, 2014, Mr. Mitchell sat in his parked truck on the
side of the road when a bus side-swiped the driver’s side of his truck, breaking the mirror
and scratching the paint. He quickly twisted his body to the right away from the impact,
which caused back pain and a headache. After the accident, Mr. Mitchell exited the truck,
reported his injury to his boss, and contacted the police.’

 

' The parties stipulated to findings of fact in the Appendix of this Order and more fully set forth in the
Technical Record as Exhibit 13.
Treatment and Physicians’ Testimony
a. Dr. Jones

After initial treatment for a back strain, MLGW provided Mr. Mitchell a panel of
orthopedic physicians from which he selected Dr. Riley Jones at Memphis Orthopedic
Group. Mr. Mitchell saw Dr. Jones and complained of lumbosacral back pain without
numbness, tingling, or radiating pain. On exam, Mr. Mitchell exhibited moderate pain to
palpation of his right and left paraspinal muscles. Otherwise, Dr. Jones noted a normal
exam. He ordered x-rays, which showed no bony abnormalities. He diagnosed a
lumbosacral strain, prescribed a muscle relaxant, and ordered physical therapy and
sedentary duty.’ (Ex. 5.)

Mr. Mitchell saw Dr. Jones on two more occasions and noted improvement. At his
last visit of December 3, 2014, Dr. Jones noted Mr. Mitchell reported his pain had
resolved with minimal soreness and he was able to work without limitations. On exam,
Dr. Jones noted no tenderness or pain. Jd. at 15. He concluded that Mr. Mitchell had
reached maximum medical improvement and returned him to full duty work. Mr.
Mitchell never returned to Dr. Jones for further treatment. (Ex. 4 at 63.) Dr. Jones never
took Mr. Mitchell off work during the course of his treatment.

In addressing permanent impairment, Dr. Jones assigned a zero-percent
impairment based upon the Sixth Edition of the AMA Guidelines. He referenced Table
17-4, diagnosed “soft tissue and non-specific conditions,” (p. 570) and placed Mr.
Mitchell’s condition in Class 0 for purposes of rating impairment from the condition. (Ex.
4 at 65.) Class 0 requires a “documented history of sprain/strain-type injury, now
resolved, or occasional complaints of back pain with no objective findings on
examination.” In support of his rating, Dr. Jones testified within a reasonable degree of
medical certainty,

[W]e had no structural changes. We had nothing that looked like a ruptured
disc. He had done extremely well. We didn’t even have to do an MRI or
anything like that on him. And so based on the fact that he was having no
problems, we gave him a zero rating, which was in accordance with the
sixth edition of the AMA Guides.

(Ex. 5 at 15.)

Dr. Jones reviewed Dr. Chung’s report and disagreed with his diagnosis of

 

? Dr. Jones’ records indicated his diagnosis was “lumbar stenosis.” However, Dr. Jones testified the
records reflected a coding error because “lumbosacral strain” is a similar code. Dr. Jones testified he did
not see any evidence of lumbar stenosis on exam. (Ex. 5 at 10.)

2
discogenic back pain, which Dr. Jones explained “usually refers to a radicular type pain.”
Id. at 19. He stated Mr. Mitchell’s complaints and examinations were not consistent with
discogenic back pain. Rather, Dr. Jones testified Mr. Mitchell “had more muscular pain
than anything else.” Jd. at 16-17.

b. Dr. Chung

Mr. Mitchell saw Dr. Chung for an independent medical evaluation (IME) on
November 12, 2015, at his attorney’s request. Dr. Chung reviewed Dr. Jones’ records and
took a history from Mr. Mitchell in which he reported low back pain with extended
standing and stooping and worsening pain when he transferred from sitting to standing.
Mr. Mitchell denied any radicular symptoms or isolated muscle weakness in his lower
extremity. On exam, Dr. Chung noted decreased lumbar extension and side bending to
the right. Dr. Chung further noted tightness in the right paraspinals in the L4-L5 region
on rotation to the right side, side bending, and extension. Finally, he noted pain in the
lumbosacral junction in the prone position and left sacral sulcus area with deep palpation.

Dr. Chung diagnosed discogenic back pain, which he testified is “when the disc is
inflamed or injured, more likely from the injury to the annular fibrosis or a slight tear.”
Although Dr. Chung conceded that a physician would need an MRI, which Mr. Mitchell
did not have, to confirm an annular tear, he diagnosed discogenic back pain anyway
based on Mr. Mitchell’s mechanism of injury and symptoms. (Ex. 6 at 15-16.)

In addressing impairment, Dr. Chung assigned a three-percent permanent
impairment rating to the whole person based on the same table in the AMA Guidelines
that Dr. Jones utilized in formulating his zero-percent impairment rating. However, Dr.
Chung placed Mr. Mitchell in Class 1, which requires a “documented history of
sprain/strain type injury with continued complaints of axial and/or non-verifiable
radicular complaints and similar findings on multiple occasions.” (Dr. Chung’s
deposition, Ex. 3.) To calculate the impairment, Dr. Chung applied the grade modifiers
for function history and physical exam. He stated the net adjustment was plus 1, which
placed Mr. Mitchell’s condition in Grade D and correlated to the max impairment of
three-percent in Class 1.

Hearing Testimony
a. Mr. Mitchell

Mr. Mitchell testified he continues to have low back pain. He cannot stand long
periods of time without leaning or sitting. He stated he “lives with pain and takes Aleve.”
Mr. Mitchell testified that he is able to perform his job as a foreman because he sits often
preparing paperwork. He believed he would have difficulty performing his prior jobs at
MLGW as a lead man, machine operator, or utility worker because of his back pain.

3
On cross examination, Mr. Mitchell denied telling Dr. Jones that his pain resolved
at his last visit. Although he continued to have symptoms, Mr. Mitchell acknowledged he
never returned to Dr. Jones or another physician for treatment.

b. Officer Marvin Walters

MLGW called Officer Walters of the Memphis Police Department to testify at the
hearing. He investigated the accident scene and prepared a report.’ Officer Walters spoke
to Mr. Mitchell at the scene, and Mr. Mitchell did not report any injuries to him.
However, Officer Walters acknowledged on cross-examination that it is common for
individuals to seek treatment later following a motor vehicle accident.

Findings of Fact and Conclusions of Law

Mr. Mitchell has the burden of proof on all essential elements of his claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). “At a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits.” Willis v. All Staff; 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6)
(2016).

Compensability and Medical Benefits

The parties stipulated that Mr. Mitchell’s injury arose primarily out of and in the
course and scope of his employment. Therefore, the only issue the Court must address is
the extent of permanent partial disability.

As this is a compensable claim, the Court holds Mr. Mitchell is entitled to
reasonably necessary future medical treatment recommended by his authorized treating
physician, Dr. Jones, under Tennessee Code Annotated section 50-6-204.

Permanent Disability Benefits

The Court turns to the physicians’ testimony regarding the competing impairment
ratings, as well as the lay proof, to analyze whether Mr. Mitchell successfully rebutted
the statutory presumption afforded Dr. Jones’ rating by a preponderance of the evidence.
For the following reasons, the Court finds he did not.

 

3 MLGW offered the police report as an exhibit at the hearing. Mr. Mitchell, through counsel, objected to
the admissibility of the police report. The Court took Mr. Mitchell’s objection under advisement. The
Court finds Officer Walters testified to his findings at the accident scene without any objection. The Court
finds the police report is not relevant to the Court’s holding in this Order and did not consider same.

4
In the doctors’ depositions, Drs. Jones and Chung agreed the appropriate section
for assigning impairment in the AMA Guides was “non-specific chronic, or chronic
recurrent low back pain” found in Table 17-4. The distinction between the two ratings is
that, based on their exams, Dr. Jones placed Mr. Mitchell in Class 0 and Dr. Chung
placed him in Class 1. Upon analyzing Table 17-4, the Court notes Class 0 requires a
“documented history of sprain/strain-type injury, now resolved, or occasional complaints
of back pain with no objective findings on exam.” The Court finds Dr. Jones’ testimony
and his normal exam findings at Mr. Mitchell’s last visit support his assignment of Mr.
Mitchell’s spinal condition in Class 0. Dr. Jones testified extensively regarding the full
neurological exams he performed on Mr. Mitchell at each visit and concluded,

[W]e had no structural changes. We had nothing that looked like a ruptured
disc. He had done extremely well. We didn’t even have to do an MRI or
anything like that on him. And so based on the fact that he was having no
problems, we gave him a zero rating, which was in accordance with the
sixth edition of the AMA Guides.

The Court notes Dr. Chung did not challenge the basis or correctness of Dr. Jones’
opinions. Instead, he diagnosed discogenic back pain and assigned a Class 1 impairment,
which requires a “documented history of sprain/strain type injury with continued
complaints of axial and/or nonverifiable radicular complaints and similar findings on
multiple occasions.” The Court finds the totality of the medical proof failed to support
Dr. Chung’s assignment of Mr. Mitchell’s spinal condition into Class 1 for impairment
rating purposes. Dr. Jones adamantly disagreed with Dr. Chung’s diagnosis of discogenic
back pain, testifying that Mr. Mitchell did not exhibit discogenic back pain during the
period he treated him. Dr. Jones also explained that discogenic pain “usually refers to a
radicular type pain,” which both Dr. Jones and Dr. Chung agreed that Mr. Mitchell never
reported. Moreover, Class 1 requires “axial and/or nonverifiable radicular complaints and
similar findings on multiple occasions.” MLGW argued, and the Court agrees, that Dr.
Chung only saw Mr. Mitchell on one occasion, and Dr. Jones’ normal exam findings at
his final visit do not support a conclusion that Mr. Mitchell demonstrated “similar
findings on multiple occasions” as required to assign a patient impairment under Class 1.

Thus, upon thorough consideration of the preponderance of the evidence, the
Court holds Mr. Mitchell did not rebut the presumption of correctness afforded Dr. Jones’
impairment opinion and sets the impairment rating at zero percent to the whole person. It
follows that Mr. Mitchell did not sustain any permanent partial disability.
IT IS, THEREFORE, ORDERED as follows:

1. Mr. Mitchell’s request for permanent partial disability benefits is denied.
2. Mr. Mitchell shall receive lifetime future medical benefits pursuant to statute.

3. Costs of $150.00 are assessed against Memphis Light, Gas & Water, pursuant to
Tenn. Comp. R. and Reg. 0800-02-21-.07 (2015), to be paid within five days of
this order becoming final.

4. Memphis Light, Gas & Water shall prepare and file a statistical data form within
ten business days of the date of this Order under Tennessee Code Annotated
section 50-6-244.

5. Absent an appeal of this order by either party, the order shall become final thirty
days after issuance.

ENTERED this the 16th day of October, 2017.

    

Judge Amber E. Luttrell
Court of Workers’ Compensation Claims
APPENDIX

Stipulations:

1.

WAR wWL

oS

Oo

Mr. Mitchell sustained an accidental injury in the course and scope of his
employment on October 29, 2014.

Mr. Mitchell gave proper notice of his injury to MLGW.

Mr. Mitchell is forty-seven years old and resides in Shelby County, Tennessee.
Mr. Mitchell completed high school and two years of State Technical School.

Mr. Mitchell received authorized treatment from Dr. Riley Jones, and MLGW paid
the authorized expenses of Dr. Jones’ treatment.

Mr. Mitchell reached maximum medical improvement on December 3, 2014.

Mr. Mitchell did not miss any work as a result of the injury; therefore, MLGW
owes no temporary disability benefits.

. Mr. Mitchell returned to work at MLGW at the same or greater wage.
. Mr. Mitchell’s compensation rate is $848.00.

Exhibits:

af eS

First Report

Wage Statement

Panels (collective exhibit)

Medical records (collective exhibit)
Deposition of Dr. Riley Jones
Deposition of Samuel J. Chung

Technical record:*

l.

24a ae Se

9.

Petition for Benefit Determination

Dispute Certification Notice

Initial Hearing Order

Employer’s List of Witnesses

Employer’s Amended List of Witnesses

Joint Motion to Continue Compensation Hearing
Continuance Order

Amended Initial Hearing Order

Petition for Benefit Determination (post ADR)

10.Employer’s Amended List of Witnesses
11.Employer’s Trial Brief
12. Dispute Certification Notice (post-discovery)

 

* The Court did not consider attachments to Technical Record filings unless admitted into evidence
during the hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.
13. Joint Pre-Compensation Hearing Statement

14.Employee’s Lay Witness List

15. Employee’s Expert Witness List

16. Order Granting Employee’s Motion for Continuance of Compensation Hearing
17. Motion for Continuance

18. Order Granting Parties’ Joint Motion for Continuance of Compensation Hearing
19. Motion to Continue Compensation Hearing

20. Order Granting Continuance of Compensation Hearing
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Compensation Hearing Order
was sent to the following recipients by the following methods of service on the 16" day
of October, 2017.

 

 

 

 

 

 

 

 

Name Certified | Via | Via Service sent to:

Mail Fax | Email
Christopher Taylor, Esq., X = | ctaylor@taylortoon.com
Employee’s Counsel sreynolds@taylortoon.com
Sean Hunt, Esq., xX Sean@thehuntfirm.com
Employer’s Counsel

 

 

Sgn Au a

Penny $hrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov